GLD-099                                                       NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 10-3013
                                      ___________

                               STEVEN GRAVLEY, JR.,
                                                Appellant

                                            v.

             ROBERT TRETNIK, Corrections, Health Care Administrator;
                  IDA DICIA, Nurse; PAM FILCHECK, Nurse
                   ____________________________________

                    On Appeal from the United States District Court
                       for the Western District of Pennsylvania
                             (D.C. Civil No. 08-cv-01125)
                     Magistrate Judge: Honorable Cathy Bissoon
                     ____________________________________

        Submitted for Possible Dismissal Pursuant to 28 U.S.C. ' 1915(e)(2)(B)
        or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                  January 28, 2011
          Before: AMBRO, CHAGARES AND NYGAARD, Circuit Judges

                           (Opinion filed: February 23, 2011)
                                       _________

                                       OPINION
                                       _________

PER CURIAM

      Steven Gravley, Jr., a Pennsylvania prisoner proceeding pro se, appeals from the

District Court’s orders granting the defendants’ motions for summary judgment. For the

reasons that follow, we will summarily affirm in part, vacate in part, and remand for
further proceedings consistent with this opinion.

       Gravley filed an action pursuant to 42 U.S.C. § 1983, alleging that the received

inadequate medical treatment for an asthma attack that began while he was asleep in his

cell at SCI-Fayette. According to Gravley’s account of the incident, he used his inhaler

once, but it “only had enough medication in it for one puff.” Gravley reported his

condition to a Department of Corrections (“DOC”) employee, Sergeant William Lowden,

who in turn contacted Ida DiCio, a DOC nurse. Approximately half an hour later,

Sergeant Lowden told Gravley that Nurse DiCio would provide more medication “in the

morning.” Gravley continued to complain about breathing problems, and was told that

another nurse, Pam Filcheck, would charge him $5 if she had to come to his cell. At

some point during the night, Gravley lost consciousness and hit his head on the floor.

The next morning, Gravley was provided with a new inhaler. Later that day, Gravely

submitted a written request to the prison Health Care Administrator, Robert Tretinik

(“Administrator Tretinik”), asking that he “get medical to perform the duties outlined in

the . . . medical procedure manual.” In his complaint, Gravley named Administrator

Tretinik and Nurses Filcheck and DiCio as defendants.1

       The parties consented to proceed before a Magistrate Judge. The defendants filed

a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6). The Magistrate

Judge converted the motion into one for summary judgment and, on May 13, 2009,

granted it in part, holding that Gravley’s failure to identify Nurse Filcheck in his prison


1 Two of the defendants’ names are misspelled in the caption of the complaint and on the
District Court and appellate dockets. We will use the correct spellings in this opinion.

                                              2
grievance constituted a failure to exhaust administrative remedies and that Administrator

Tretinik had no personal involvement in the treatment of Gravley following his asthma

attack. As to Nurse DiCio, however, the Magistrate Judge found that there was a genuine

issue of material fact concerning whether Gravely had filed a final level administrative

appeal, which would satisfy the exhaustion requirement. Several months later, Nurse

DiCio moved for summary judgment, arguing that she was not aware that Gravley was

suffering from a condition requiring immediate medical treatment. The Magistrate Judge

granted the motion by order entered June 24, 2010, holding that “no reasonable jury

could find, on the evidence presented by the parties, that Nurse DiCio was ever aware

that [Gravley] needed immediate medical attention.” Gravley appealed.

       We have jurisdiction over this appeal pursuant to 28 U.S.C. § 1291. We exercise

plenary review over the District Courts’ orders granting summary judgment. See DeHart

v. Horn, 390 F.3d 262, 267 (3d Cir. 2004). Summary judgment is proper where, viewing

the evidence in the light most favorable to the nonmoving party and drawing all

inferences in favor of that party, there is no genuine issue of material fact and the moving

party is entitled to judgment as a matter of law. See Fed. R. Civ. P. 56(a); Kaucher v.

County of Bucks, 455 F.3d 418, 422-23 (3d Cir. 2006).

       The Prison Litigation Reform Act of 1996 (the “PLRA”) requires that a prisoner

pursue all avenues of relief available within the prison’s grievance system before

bringing a federal civil rights action concerning prison conditions. See 42 U.S.C.

§ 1997e(a); Booth v. Churner, 532 U.S. 731, 741 (2001). This “exhaustion requirement

applies to all inmate suits about prison life, whether they involve general circumstances


                                             3
or particular episodes, and whether they allege excessive force or some other wrong.”

Porter v. Nussle, 534 U.S. 516, 532 (2002). A prisoner’s failure to substantially comply

with the procedural requirements of the prison’s grievance system will result in a

procedural default of the issue and effectively bar the inmate from bringing his claim in

federal court. See Spruill v. Gillis, 372 F.3d 218, 231-32 (3d Cir. 2004). Pursuant to

Pennsylvania DOC policy, grievances must include “facts relevant to the claim” and, “to

the extent practicable,” “should identify any persons who may have information that

could be helpful in resolving the grievance.” Id. at 233. Notably, “exhaustion is not per

se inadequate simply because an individual later sued was not named in the grievances.”

Jones v. Bock, 549 U.S. 199, 219 (2007) (stating that “early notice to those who might

later be sued . . . has not been thought to be one of the leading purposes of the exhaustion

requirement.”).

       Gravley did not name Nurse Filcheck in his initial grievance, which was filed on

June 2, 2008. Instead, based on erroneous information received from a prison guard at

the time of the incident, Gravley alleged in the grievance that it was Nurse Donna Vilcoss

who said that he would be charged a fee if medical personnel came to his cell. Later, in

July 2008, Gravley learned that Nurse Filcheck had been involved. We conclude that,

under the circumstances, Nurse Filcheck’s identity was not a fact relevant to Gravley’s

grievance. While she certainly had information that could have been helpful in resolving

the grievance, it was not “practicable” for Gravley to identify her. Gravley did not speak

directly with the nurses on the night of the incident and had no reason to question the

guard’s identification of Nurse Vilcoss. Accordingly, Gravley did not procedurally


                                             4
default his claim against Nurse Filcheck.

       Gravley further alleged that Administrator Tretinik violated his rights under the

Eighth Amendment by not properly treating his asthma attack. The Magistrate Judge

concluded that Administrator Tretinik was not liable under a respondeat superior theory

because he “had no involvement in the decisions made during the night of May 23, 2008,

when [Gravley] allegedly was denied access to medical care.” We agree that, to the

extent Gravley sought to hold Administrator Tretinik liable for the misconduct of

subordinate officials, the complaint fails to state a claim. See Rode v. Dellarciprete, 845

F.2d 1195, 1207 (3d Cir. 1988). But Gravley’s allegations are not based solely on

supervisory liability. The day after the asthma attack, Gravley submitted a written

complaint to Administrator Tretinik, alleging that he was not being treated for ongoing

pain and tightness in his throat and chest. We have held that “absent a reason to believe

(or actual knowledge) that prison doctors or their assistants are mistreating (or not

treating) a prisoner, a non-medical prison official . . . will not be chargeable with the

Eighth Amendment scienter requirement of deliberate indifference.” Spruill, 372 F.3d at

236. Because Gravley alleged that Administrator Tretinik was aware of an allegedly

untreated serious medical need but failed to take any action, his claim is cognizable.

       Finally, Gravley alleged that Nurse DiCio effectively ignored his need for medical

care. To show that his medical care amounted to a violation under the Eighth

Amendment, Gravley must demonstrate “(1) that the defendants were deliberately

indifferent to [his] medical needs and (2) that those needs were serious.” Rouse v.

Plantier, 182 F.3d 192, 197 (3d Cir. 1999) (citing Estelle v. Gamble, 429 U.S. 97, 106


                                              5
(1976)). Gravley must provide an evidentiary basis for concluding that prison officials

had a “sufficiently culpable state of mind.” Farmer v. Brennan, 511 U.S. 825, 834

(1994). Deliberate indifference requires that prison officials know of an excessive risk to

an inmate’s health or safety and affirmatively disregard that risk. Id. at 837-38. In a

declaration, Nurse DiCio stated that while she did remember “some discussion at some

point regarding a request for a new inhaler” she “was never informed by anyone at SCI-

Fayette that Inmate Gravley was experiencing an asthma attack or otherwise [was]

suffering from any medical emergency on” May 23, 2008. We agree with the Magistrate

Judge that the summary judgment record does not indicate that Nurse DiCio was aware

that Gravley was in need of immediate medical attention. Indeed, as the District Court

noted, when Sergeant Lowden contacted Nurse DiCio at Gravley’s request, he had not

yet indicated that he was in a “state of emergence.” Accordingly, we agree that Nurse

DiCio was entitled to summary judgment.

       For the foregoing reasons we will affirm in part, vacate in part, and remand the

matter to the District Court for further proceedings consistent with this opinion. In

particular, we will vacate that order entered on May 13, 2009, which granted summary

judgment in favor of Nurse Filcheck and Administrator Tretinik. We will summarily

affirm the order entered June 24, 2010, granting summary judgment in favor of Nurse

DiCio.2




2 Gravley’s motions for oral argument and for an extension of time to submit argument in
support of the appeal are denied.

                                             6